DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 September 2022 has been entered.
 
Summary
The Amendment filed on 23 September 2022 has been acknowledged. 
Claims 1, 4 – 9, and 21 –31 have been amended. 
Currently, claims 1 – 9 and 21 – 31 are pending and considered as set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 9 and 21 - 31 are rejected under 35 U.S.C. 103 as being unpatentable over De Salvo et al. (Hereinafter De Salvo) (US 2019/0146515) in view of Hauler (US 2015/0246678).

As per claims 1, 24 and 29, De Salvo disclsoes elements of: a method comprising: 
receiving, from at least one sensor of a vehicle, sensor data representative of a field of view of the at least one sensor in an environment (See at least paragraph 6; via the vehicle during its navigation needs to sense (1) the surrounding environment to know the features of interest in it (e.g. the presence of obstacles or of aids for navigation). This knowledge is obtained thanks to the sensors installed on-board. In practice, sensing is the functionality of the system to acquire the information necessary for its motion by means of on-board sensors. The acquired data are analyzed in step 2, that is, the plan. This functionality consists in extracting information contained in the sensors to define a model of the perceived data (“modeling”)); and
determining, based at least in part on the sensor data, parameters of an object located in the environment (See at least paragraph 6; via the vehicle during its navigation needs to sense (1) the surrounding environment to know the features of interest in it (e.g. the presence of obstacles or of aids for navigation). This knowledge is obtained thanks to the sensors installed on-board. In practice, sensing is the functionality of the system to acquire the information necessary for its motion by means of on-board sensors. The acquired data are analyzed in step 2, that is, the plan. This functionality consists in extracting information contained in the sensors to define a model of the perceived data (“modeling”));
	De Salvo does not explicitly teach element of:
 modeling at least two trajectories of the object toward at least two target positions based at least in part on the one or more parameters of the object;
computing, from the at least two trajectories, at least one value representing one or more durations for the at least two target positions based at least on determining the vehicle occupying the at least two target positions throughout the one or more durations would not result in a collision with the object; 
determining at least one  trajectory for the vehicle based at least on analyzing at least the at least two target positions using the at least one value representing the one or more durations computed for the at least two target positions; and 02410779-1 Page 2 of 14Application No. 16/269,921Attorney Docket No.: 83437-1038/18-RE-0038US02Response Filed: 09/23/2022 Reply to Office Action of: June 30, 2022
transmitting data, the transmitted data being used by a control component corresponding to the vehicle to control a planned behavior of the vehicle based at least on the at least one trajectory.
Hauler teaches elements of:
modeling at least two trajectories of the object toward at least two target positions based at least in part on the one or more parameters of the object (See at least paragraph 6; A method and a device for a vehicle for avoiding collisions by evading an obstacle are known from published German patent application document DE 10 2009 020 649 A1. Here, multiple possible evasion trajectories are ascertained in the case of an imminent collision, and time interval limits, which represent the time interval to the obstacle during which an obstacle avoidance maneuver according to the respective trajectory must be initiated at the latest in order to avoid a collision, are assigned to the evasion trajectories);
computing, from the at least two trajectories, at least one value representing one or more durations for the at least two target positions based at least on determining the vehicle occupying the at least two target positions throughout the one or more durations would not result in a collision with the object (See at least paragraph 6 and 25; the method provides that multiple safety trajectories and multiple safety zones are generated during the automatic driving operation, one of the safety trajectories or one of the safety zones being selected by the error monitoring device after analyzing the error case. In this way, the trajectory or the safety zone which corresponds best to the respective error pattern may be selected in an advantageous way in order to guide the vehicle safely); 
determining at least one  trajectory for the vehicle based at least on analyzing at least the at least two target positions using the at least one value representing the one or more durations computed for the at least two target positions (See at least paragraph 6 and 25); and 02410779-1 Page 2 of 14Application No. 16/269,921Attorney Docket No.: 83437-1038/18-RE-0038US02Response Filed: 09/23/2022 Reply to Office Action of: June 30, 2022
transmitting data, the transmitted data being used by a control component corresponding to the vehicle to control a planned behavior of the vehicle based at least on the at least one trajectory. (See at least paragraph 27; provides that the ascertaining device includes a planning module for the standard trajectory, a safety trajectory also being ascertainable with the aid of the planning module, the safety trajectory also being transmittable to the actuator device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include modeling at least two trajectories of the object toward at least two target positions based at least in part on the one or more parameters of the object; computing, from the at least two trajectories, at least one value representing one or more durations for the at least two target positions based at least on determining the vehicle occupying the at least two target positions throughout the one or more durations would not result in a collision with the object; determining at least one  trajectory for the vehicle based at least on analyzing at least the at least two target positions using the at least one value representing the one or more durations computed for the at least two target positions; and02410779-1 Page 2 of 14Application No. 16/269,921Attorney Docket No.: 83437-1038/18-RE-0038US02Response Filed: 09/23/2022 Reply to Office Action of: June 30, 2022transmitting data, the transmitted data being used by a control component corresponding to the vehicle to control a planned behavior of the vehicle based at least on the at least one trajectory as taught by Hauler in the system of De Salvo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, De Salvo and Hauler teach element of: 
wherein the parameters include one or more of: 
a location of the object; 
a pose of the object; 
a velocity of the object; 
a dimension of the object; 
an acceleration of the object; or 
a mass of the object (De Salvo, see at least paragraph 6 and Hauler, see at least paragraph 36).  

As per claim 3, De Salvo and Hauler teach element of: 
wherein the determining of the one or more parameters of the object includes determining a classification of the object based at least in part on the sensor data, and at least one of the parameters is based at least in part on the classification (De Salvo, see at least paragraph 39).   

As per claim 4, De Salvo and Hauler teach element of: 
wherein the modeling of the at least two trajectories model the object coming to a stop at stop times no farther than reaching at least two the target position, and end time of the one or more duration correspond to the stop time (De Salvo, see at least paragraph 29 and Hauler, see at least and paragraph 57).  

As per claim 5, De Salvo and Hauler teach element of: 
wherein the modeling of the at least two trajectories of the object is based at least in part on one or more reaction time after which the object begins to decelerate along the at least two trajectories (De salvo, see at least paragraph 94 and Hauler, see at least paragraph 6 and 25).  

As per claim 6, De Salvo and Hauler teach element of: 
wherein the one or more durations include at least two durations that share a same start time corresponding to a same starting position of the object in the at least two trajectories and a same end time corresponding to the object reaching the at least two target positions in the at least two trajectories (Hauler, see at least paragraph 6).

As per claim 7, De Salvo and Hauler teach element of: 
at least two trajectories of the object comprise direct paths from a same starting location of the object to ending locations at the at least two target positions (Hauler, see at least paragraph 6).  

As per claim 8, De Salvo and Hauler teach element of:  
wherein the computing the at least one value includes determining an end time of at least one duration of the one or more durations as a time the object stops at a target position of the at least two target positions in a corresponding trajectory of the at least two trajectories (Hauler, see at least paragraph 6).  

As per claims 9 and 26, De Salvo and Hauler teach element of: 
determining, using the at least one value, one or more portions of one or more contours corresponding to the at least two target positions and the one or more durations (De Salvo, see at least paragraph 72 and 94, Hauler, see at least paragraph 6); 
determining, using the one or more portions of the one or more contours, whether one or more proposed arrival times of the vehicle to one or more points in the at least one trajectory are each within the one or more durations (De Salvo, see at least paragraph 72 and 94); and 
transmitting, to a control component of the vehicle, an indication of whether the one or more proposed arrival times of the vehicle are each within the one or more duration (De Salvo, see at least paragraph 72 and 94).
  
As per claim 21, De Salvo and Hauler teach element of: 
generating at least one image having corresponding data values that are representative of at least one or more portions of the one or more duration, wherein the determining of the at least one trajectory includes analyzing the data value from the image (De Salvo, see at least paragraph 30 – 34, 72 and 94).  

As per claim 22, De Salvo and Hauler teach element of: 
the determining of the at least one  trajectory includes: 
determining, using the at least one value, one or more portions of one or more contours corresponding to the at least two target positions and the one or more durations; and  
one or more trajectories for the vehicle for one or more intersections with the one or more portions of the one or more contours (De Salvo, see at least paragraph 30 – 34, 72 and 94, and Hauler, see at least paragraph 6).

As per claim 23, De Salvo and Hauler teach element of: 
wherein at a start of a trajectory of the one or more trajectories the object is stopped (De Salvo, see at paragraph 75).

As per claim 25, De Salvo and Hauler teach element of: 
wherein the computing, from the first trajectory, the one or more values includes computing a time the object will stop at the target position on the first trajectory and the second target position on the second trajectory, wherein an end time one or more durations corresponds to the time (Hauler, see at least paragraph 6).

As per claims 27 and 30, De Salvo and Hauler teach element of: 
wherein the at least one trajectory for the machine begins at a start time of the one or more duration (De Salvo, see at least paragraph 127 – 130 and 137 – 143).  

As per claim 28, De Salvo and Hauler teach element of: 
wherein the at least trajectory has a longer duration than one or more duration (Hauler, see at least paragraph 6).  

As per claim 31, De Salvo and Hauler teach element of: 
wherein the modeling is of a scenario in which the object changes such that the object begins to turn and accelerate directly toward the target position (De salvo, see at least paragraph 94 and Hauler, see at least paragraph 6 and 25).

Response to Arguments
Applicant’s arguments with respect to claims 1 – 9 and 21 – 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662